Title: To George Washington from Daniel Carroll, 2 May 1794
From: Carroll, Daniel
To: Washington, George


               
                  Sir,
                  City of Washington May 2d 1794
               
               Your favor of the 28th Ulto to the Commissioners, was deliverd to me.  In consequence of what you write, I am induced to inform you, that the Commissioners adjourn’d to the 5th of next month (June)—perhaps Mr Johnson may not find it convenient to attend for a few days (2 or 3) after that time, as he did not expect to return to his family before the 1st of June, from a journey to the Westward. I have the honor to be, with sentiments of the greatest respect, Sir, your mo. obt & very Hble Servt
               
                  Danl Carroll
               
             